BOYER, Acting Chief Judge,
concurring specially.
In affirming, my brethren rest their decision on a recent opinion of this court, Palat*977ka Housing Authority v. Betts, 349 So.2d 784 (Fla. 1st DCA 1977). I must reluctantly concur that such case is controlling. However, as I stated in a dissent in that case, in my view that decision is incorrect and certainly unfair and unjust. I find the same to be applicable sub judice. However, in the interest of stare decisis and in deference to a prior opinion rendered by a majority of a panel of this court, I have no alternative but to concur in affirmance.